On April 5, 2004, the defendant was sentenced to a Five (5) year commitment to the Montana Department of Corrections, to run concurrent with the sentence imposed in Cause Number ADC-03-372 for the offense of Partner or Family Member Assault, a Felony.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Vincent Vanderhagen. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
*75DATED this 3rd day of September, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence is dismissed.
Done in open Court this 12th day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.